Citation Nr: 1421926	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  12-09 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.

This matter is on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran testified before the undersigned Veterans Law Judge in April 2013.  A transcript of the hearing is of record.

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Sensorineural hearing loss was not shown in service or for many years thereafter, and is unrelated to active duty service.


CONCLUSION OF LAW

Bilateral hearing loss not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is claiming entitlement to service connection for bilateral hearing loss.  At his hearing before the Board in April 2013, he specifically stated that he specialized as stock record clerk while on active duty and that he worked near loud keypunch machinery in the course of his duties.  He also indicated that he participated in small arms training exercises, although he admitted that this was a minor factor in his noise exposure.

In any event, noise exposure in service is conceded.   

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In some cases, a relationship between the present disability and the disease or injury incurred or aggravated during service may be established through a demonstration of continuity of symptomatology for certain specific chronic disorders, including sensorineural hearing loss.  38 C.F.R. § 3.303(b); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). Service connection will also be presumed for sensorineural hearing loss if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2013).

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater, when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

As an initial matter, the Veteran's DD-214 indicates that he served as a supply clerk and recognizes the key type machinery he is referring to.  While it is not clear whether his small arms training was a major factor in this case, the Board is nevertheless willing to concede that he was in an environment where to noise exposure is a reasonable possibility.  See also VA Fast Letter 10-35 (September 2, 2010).

Nevertheless, the service treatment records do not reflect hearing impairment while in service, nor was there a notable worsening of hearing acuity during his service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Specifically, at his induction physical examination in March 1970, his tonal thresholds were 0 dB at all frequencies except 4000 Hz in the left ear, where it was only 5 dB.  Similarly, at his separation physical examination in September 1971, his tonal thresholds were 0 dB at all frequencies.  While there are also audiogram charts in the service treatment records, it is from prior to active duty service, and a second is undated.  Therefore, the Board is unable to consider these charts for adjudication purposes.  

In fact, the post-service evidence does not reflect symptoms related to sensorineural hearing loss to service for many years after the Veteran left active duty service.  Specifically, sensorineural hearing loss was not clinically identified until his VA examination in March 2010, where his tonal thresholds were in excess of 40 dB at all frequencies bilaterally.  While these tonal thresholds establish the presence of impaired hearing for VA purposes under 38 C.F.R. § 3.385, the Board nevertheless emphasizes that this first indication of sensorineural hearing loss is approximately 39 years after he left active duty.  As such, a continuity of symptoms is not shown based on the clinical evidence.  

Moreover, as sensorineural hearing loss has not been established within one year of his leaving service, service connection is also not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309 (2013).

As part of this claim, the Board has assessed the credibility and probative weight of all relevant evidence, including the competency and credibility of the Veteran's statements.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this regard, the Veteran is competent to discuss the nature of some disorders despite his status as a lay person.  However, he is not competent diagnose sensorineural hearing loss, as this requires audiometric testing administered by a trained professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007). Nevertheless, the Veteran is competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In this case, the Board cannot ignore the fact that he waited almost 40 years to submit his claim for benefits.  Moreover, at his hearing before the Board, he indicated that he did not begin to notice his hearing loss until he was in his "late twenties and early thirties."  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's hearing loss to active duty, despite his contentions to the contrary.
Specifically, the Board places significant value on the opinion of a VA examiner who evaluated the Veteran's symptoms in March 2010.  

On that occasion, the Veteran stated that the primary source of noise exposure was key type machines.  After an audiometric evaluation, the examiner diagnosed bilateral sensorineural hearing loss.  However, the examiner also opined that it was less likely than not that the Veteran's current hearing loss was related to service.  In providing this opinion, the examiner reflected that there was no indication of hearing loss during service, nor was there any indication of a shift in tonal thresholds.  

The Board finds that the examination is adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted an audiological examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his hearing loss to his active service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide medical testimony regarding the etiology of his sensorineural hearing loss.  See Jandreau, 492 F.3d at 1377, n.4. Because sensorineural hearing loss is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's hearing loss are found to lack competency.

The Board does not dispute the Veteran's assertion that he was exposed to acoustic trauma while in service.  However, in the Board's view, the medical evidence does not indicate that such acoustic trauma caused his current hearing loss.  In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2010 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  

The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  While the RO also attempted to obtain records submitted in conjunction with a claim to the Social Security Administration (SSA), the SSA replied that such records were destroyed.  Further, the Veteran submitted his own statements in support of his claim.  

A VA examination with respect to the issue on appeal was also obtained in March 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is more than adequate, it is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, the Veteran was also afforded a hearing before the undersigned Veterans Law Judge in April 2013.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about the nature of his acoustic trauma in service and the symptoms he currently experiences related to his hearing loss. 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


